     Case: 1:16-cr-00105-DAP Doc #: 112 Filed: 04/30/20 1 of 3. PageID #: 939




                           IN THE UNITED STATES DISTRICT
                             COURT FOR THE NORTHERN
                             DISTRICT OF OHIO EASTERN
                                      DIVISION

   UNITED STATES OF AMERICA,
                                                    )
                       Plaintiff,                   ) CASE NO: 1:16-CR-105
                                                    )
          v.                                        ) Judge Dan Aaron Polster
                                                    )
   RINALD TURHANI,                                  ) OPINION AND ORDER
                                                    )
                       Defendant.                   )
                                                    )



                                       MEMORANDUM

       Before the Court is Defendant Rinald Turhani’s Motion for Reconsideration, Doc #: 111.

Previously, Turhani requested that the Court grant him home confinement under 18 U.S.C.

§ 3582(c)(1)(A) so that he can escape the outbreak of COVID-19 at Elkton Federal Correctional

Institute (“Elkton”), where he is held. Doc #: 108 at 7-8. Turhani acknowledged that he had not

satisfied the exhaustion requirement contained in § 3582(c)(1)(A), but argued that the Court

could review his motion anyway because the Court has authority under Washington v. Barr, 925

F.3d 109 (2d Cir. 2019) to waive the exhaustion requirement. Doc #: 108 at 3-4. The Court

denied Turhani’s request because it found that courts do not have authority to waive statutory

exhaustion requirements. Doc #: 110 at 2-3.



                                                1
     Case: 1:16-cr-00105-DAP Doc #: 112 Filed: 04/30/20 2 of 3. PageID #: 940



       Turhani now asserts that § 3582(c)(1)(A)’s exhaustion requirement is actually an

exhaustion requirement and a timeliness statute. Doc #: 111 at 2. As equitable exceptions apply

to timeliness statutes, Turhani contends that the Court can waive § 3582(c)(1)(A)’s exhaustion

requirement. Doc #: 111 at 2.

       “Courts should not reconsider prior decisions where the motion for reconsideration . . .

proffers new arguments that could, with due diligence, have been discovered and offered during

the initial consideration of the issue.” Hamilton v. Gansheimer, 536 F. Supp. 2d 825, 842 (N.D.

Ohio 2008) (citing Playa Marel, P.M., S.A. v. LKS Acquisitions, Inc., 2007 U.S. Dist., LEXIS

85094 (S.D. Ohio 2007). Three situations justify reconsideration: “(1) an intervening change in

controlling law; (2) the availability of new evidence; and (3) the need to correct clear error or to

prevent manifest injustice.” Id.

       Here, Turhani’s Motion for Reconsideration contains a new argument for the Court’s

authority to waive § 3582(c)(1)(A)’s exhaustion requirements. Controlling law has not changed.

Section 3582(c)(1)(A)’s structure and substance have not been amended and neither the Supreme

Court or the Sixth Circuit have issued opinions on waiving statutory exhaustion requirements.

Plaintiff also cites to no new evidence in making their new legal argument.

       The last situation justifying reconsideration warrants more discussion. There is no need to

correct clear error. Indeed, courts across the nation are split on whether they may waive

§ 3582(c)(1)(A)’s exhaustion requirement. Compare United States v. Alma, 2020 U.S. Dist.

LEXIS 61588, at *6-7 (E.D. Mich. 2020) with United States v. Russo, 2020 WL 1862294, at *4

(S.D.N.Y. April 3, 2020).With such disagreement, the Court’s conclusion that it does not have

the authority to waive § 3582(c)(1)(A)’s exhaustion requirement cannot be in clear error.




                                                  2
     Case: 1:16-cr-00105-DAP Doc #: 112 Filed: 04/30/20 3 of 3. PageID #: 941



       Finally, review of the Motion for Reconsideration is not necessary to prevent manifest

injustice because it is doubtful that Turhani is entitled to relief. Turhani’s goal is to be placed on

home confinement. He asserts that he deserves this because Elkton has a COVID-19 outbreak.

Turhani does not allege that he is at risk of COVID-19 or, for that matter, has any medical

conditions. If Turhani were correct that he is entitled to home confinement under these

circumstances, it would mean that every federal inmate in every jail and prison where there is an

outbreak of COVID-19 is entitled to be released on home confinement. The Court very seriously

doubts this conclusion. Therefore, without deciding with certainty whether Turhani is entitled to

be released on home confinement, the Court concludes that it need not consider his Motion for

Reconsideration in order to prevent manifest injustice.

       For these reasons, Turhani’s Motion for Reconsideration, Doc #: 111, is DENIED.



IT IS SO ORDERED.




                                                   /s/ Dan Aaron Polster April 30, 2020
                                                    Dan Aaron Polster
                                                   United States District Judge




                                                   3
